Citation Nr: 0416289	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  95-26 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1988 to October 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating determination 
of the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of service connection for PTSD is remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDING OF FACT

Any current headache disorder is not of service origin.


CONCLUSIONS OF LAW

1.  Service connection for headaches as due to undiagnosed 
illness, is not warranted.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2003).

2.  A headache disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(d) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  The Board concludes the discussions in the October 
1993 rating determination, the July 1995 SOC, and the 
September 1997, July 1998, and September 2003 SSOCs informed 
the appellant of the information and evidence needed to 
substantiate this claim.  In a November2002/January 2003 
letter, the RO informed the appellant of the VCAA.  It 
specifically notified him what the evidence had to show to 
establish entitlement, what information was needed from the 
veteran, what the veteran could do to help with his claim, 
where and when to send information, what was VA's duty to 
assist the veteran in obtaining evidence, and where to 
contact VA if he needed assistance. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  He was also afforded several VA 
examinations.  The veteran also attended a hearing before a 
hearing officer at the RO in April 1997.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. 

In the present case, the original request for benefits was 
received in March 1993.  Thereafter, the issue was addressed 
in an October 1993 rating determination.  Only after that 
rating action was promulgated did VA, in a November 
2002/March 2003 letter, provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence would be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertained to the claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id.  ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veteran's benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in November 
2002/January 2003 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, held, in part, 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection may also be granted for objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, to include, but not limited to, fatigue, signs 
or symptoms involving skin, headaches, muscle pain, joint 
pain, neurologic signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  The chronic disability must have become 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006, and must not be attributed to 
any known clinical diagnosis by history, physical 
examination, or laboratory tests.  38 C.F.R. 
§ 3.317(a)(1)(i)).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2) (2003).  Further, a chronic 
disability is one that has existed for 6 months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. 
§ 3.317(a)(3) (2002).  The 6-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Compensation shall not be paid pursuant to 38 C.F.R. 
§ 3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (2003).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d) (2002).  The veteran's military records document 
that he served in Southwest Asia.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

A review of the record demonstrates that in October 1989, the 
veteran was seen with complaints of a stomach ache, diarrhea, 
vomiting, and a headache.  A diagnosis of viral syndrome was 
rendered at that time.

In March 1990, the veteran was seen with complaints of a 
headache lasting one day. He rated the headache as a 7 out of 
10.  A diagnosis of headache, etiology unknown, was rendered 
at that time.  In June 1991, the veteran was seen with 
complaints of nausea and headaches for one day.  A diagnosis 
of gastroenteritis was rendered at that time.  There were no 
further complaints or findings of headaches inservice.  

In March 1993, the veteran requested service connection for 
headaches.  

Treatment records obtained in conjunction with the veteran's 
claim reveal that he was seen with complaints of intermittent 
severe headaches lasting five or six months in duration in 
March 1993.  The veteran was noted to have chronic sinus 
congestion.  There was no prior head injury noted at that 
time.  Diagnoses of headaches and alcohol abuse were 
rendered.  The veteran was given Elavil and Motrin for his 
headaches.  In a November 1994 treatment record, the veteran 
was noted to be having continued nightmares and headaches.  
In an October 1996 treatment record, the veteran was noted to 
have migraine headaches, which had been treated with Elavil, 
Motrin, and Trazodone.  

At his April 1997 hearing, the veteran testified that the 
headaches that he was currently having were not like those 
that he had in service.  He stated that the headaches became 
really bad about six months after he had gotten out.  The 
veteran reported that the headaches were a buildup of 
pressure thumping in the back and on the top of his head.  

In an undated clinical record, the veteran was noted to have 
a past medical history of Gulf War syndrome with chronic 
headaches and occasional chest pains.  

At the time of a May 1997 VA examination, the veteran 
reported that he continued to have headaches which frequently 
woke him up.  He noted that the pain, when present, could 
last all day.  The pain was located in either the occipital 
region or over the top of his head.  A diagnosis of probable 
muscle contraction (tension) headaches was rendered.  

At the time of a March 1998 VA examination, the veteran 
reported that he started having chronic fatigue a year after 
he returned from the Gulf War.  He also noted having 
headaches, which the examiner felt were migraine in nature 
because the veteran had some eye symptoms and would get a 
warning as to when they were coming.  The veteran also 
reported having a mild headaches each day, sometimes 
occurring in the vertex.  The severe headaches, which 
affected his right eye, were usually throbbing and pulsating 
and were sometimes accompanied by nausea.  He reported some 
relief with the use of migraine headache medication.  The 
examiner stated that it was his belief that the veteran had 
both migraines and chronic musculoskeletal headaches.  He 
admitted to being depressed and anxious and to having a bad 
temper.  

Neurological examination was normal.  A diagnosis of true 
migraine headaches as well as musculoskeletal headaches was 
rendered.  

At the time of a December 2002 VA examination, the veteran 
reported migraine type headaches.  The examiner noted that he 
was unable to take a characteristic migraine history from the 
veteran.  The examiner stated that migraines were usually 
familial.  He also noted that the veteran reported that his 
headaches were bilateral and that migraines were usually 
unilateral.  He stated that the headaches described by the 
veteran going from the eyes back to the occipital region were 
much more characteristic of a tension type of headache than a 
migraine.  The veteran also had no photophobia or nausea.  

Cranial nerve examination showed no abnormality.  Eye fundus 
examination was completely normal and the veteran did not 
wear dark glasses.  The examiner observed that the veteran 
had a normal neurological examination.  

In February 2003, the veteran was afforded an additional VA 
examination.  The examiner noted that the veteran was being 
seen at the VAMC for chronic headaches.  The examiner stated 
that he had been asked to answer the question of whether the 
veteran's headaches in service were manifestations of the 
current chronic headaches.  

The examiner noted that a review of the C file revealed that 
the veteran complained of a headache along with a broken nose 
and nosebleed when sustaining a blow to the head while 
playing football in August 1987.  This resolved without 
further incident.  In 1989, the veteran was noted to have a 
headache in conjunction with a respiratory infection.  The 
infection was properly treated and there was no follow-up 
comment of further headaches.  The examiner further observed 
that in 1990, the veteran awoke with a headache in the early 
AM and there was no specific diagnosis given as to the cause 
of the headache and there were no further complaints.  The 
examiner also noted that in June 1991, the veteran had a 
headache associated with gastroenteritis with other symptoms 
at that time being nausea, vomiting, and diarrhea.  The 
episode of gastroenteritis was treated and there was no 
further headache complaint.  The examiner further indicated 
that the service medical records documented that the veteran 
was drinking alcohol heavily during this time and that he had 
been evaluated in July 1990 and started on Antabuse.  

The examiner also observed that the veteran had a long 
history of depression, possibly bipolar type, alcohol abuse, 
and drug abuse.  He noted that the records following his 
separation from service indicated admissions for substance 
and alcohol abuse.  In response to questioning, the veteran 
indicated that he had not had a drink for five years and that 
he had not smoked marijuana for 1.5 years.  The veteran 
reported having 10 to 12 headaches per week.  The headaches 
were of two types.  One began in the back of the head near 
the occiput, which he described as a tension headache that 
occurred when he was under stress.  The other type of 
headache was frontal and he had pain in one or both eyes when 
it occurred.  The veteran denied prodrome, light sensitivity, 
nausea, and vomiting.  He stated that when these headaches 
occurred, he frequently took Tylenol.  He also had been given 
Sumatriptin to take at the onset of his headaches.  He noted 
that he was having a headache in the back of his head during 
the examination.  He described it as a tension headache.  

Physical examination revealed that the head was 
normocephalic.  There was no tenderness to palpation of the 
scalp areas and no tenderness at the occiput.  There was also 
no tenderness to percussion over the frontal or maxillary 
sinuses.  Cranial nerves II-XII were grossly intact.  

A diagnosis of chronic headaches recurring daily was 
rendered.  The examiner noted that the veteran complained of 
two types of headaches, one of which was certainly tension 
related and the other which had the characteristics of 
cluster headaches.  The examiner stated that the veteran did 
not have symptoms suggestive of migraine headaches.  

The examiner indicated that he could not relate the current 
headaches to those in service because those in service were 
associated with other illnesses.  He further observed that 
those inservice could have been related to alcohol withdrawal 
hangovers because he was alcohol dependent at that time.  He 
stated that while inservice the veteran had no evidence of 
daily headaches and that these occurred only about once a 
year and were associated with other illnesses.  

While the Board is sympathetic to the veteran's beliefs that 
his headaches are related to his Gulf War service and are 
possibly as a result of an undiagnosed illness, the objective 
medical evidence reveals that these symptoms can be 
attributed to a known clinical diagnosis, namely 
occipital/frontal and cluster headaches.  Based on the 
evidence above, the Board finds that the symptomatology for 
which the veteran has complained has not resulted in a 
disability which can be said to be "undiagnosed." Since there 
is, of record, medical evidence attributing the veteran's 
symptoms to a clinically-diagnosed disorder, the requirements 
for entitlement to service connection under 38 C.F.R. § 3.317 
must also be denied.

Service connection is also not warranted for a headache 
disorder on a direct basis.  While the veteran was seen with 
complaints of headaches on several occasions during service, 
all but one of these episodes was related to another 
disorder, such as a gastrointestinal disorder or viral 
syndrome.  Although the veteran was seen for a headache of 
unknown etiology on one occasion, there were no further 
findings of headaches inservice.  As such, this episode was 
acute and transitory.  Moreover, the February 2003 VA 
examiner, following a thorough review of the veteran's claims 
folder and thorough examination of the veteran, stated that 
he could not relate any current headache disorder to those 
inservice because those inservice were associated with other 
illnesses.  He also observed that while inservice the veteran 
had no evidence of daily headaches and that the inservice 
headaches had occurred only about once a year and were 
associated with other illnesses.  

The Board further notes that the veteran has reported and 
testified that his current headaches did not start until 
about six months after he had separated from service.  

While the Board's notes the veteran's belief that his current 
headache disorder is related to service, he, as a lay person, 
is not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993). 

The Board is giving more probative weight to the February 
2003 VA examiner's opinion that any current headache disorder 
is not related to the veteran's period of service.  It was 
based upon an entire review of the veteran's claims folder, 
as well as a thorough physical examination.  Moreover, in 
reaching this opinion the VA examiner cited specific 
treatment records, as opposed to generalizations, as the 
basis for his opinion. 

The Board is sympathetic to the veteran's beliefs; however, 
the evidence shows that any current headache disorder is not 
related to the veteran's period of service.  Therefore, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.


ORDER

Service connection for a headache disorder is denied.  


REMAND

The Board notes that the veteran has been diagnosed with PTSD 
on various occasions subsequent to service, including during 
periods of VA hospitalizations and at the time of outpatient 
visits.  The Board further observes that the veteran has been 
afforded five VA psychiatric examinations during the course 
of his appeal.  None of these examinations has resulted in a 
diagnosis of PTSD.  

The Board does note that 4 of the 5 examinations have been 
conducted by the same VA psychiatrist.  

The veteran's representative has requested that the veteran 
be afforded an additional examination by another VA 
psychiatrist to clear up the discrepancy in the varying 
diagnoses.  He has further requested that the examiner render 
an opinion as to whether any currently diagnosed psychiatric 
disorder, including PTSD, is related to the veteran's period 
of service.  

The Board notes that the veteran is in receipt of the Combat 
Action Ribbon.  

The Board is of the opinion that the veteran should be 
afforded a VA psychiatric examination by a board of two VA 
psychiatrists who have not previously examined the veteran to 
determine if any psychiatric disorder which is definitively 
diagnosed is related to the veteran's period of service.  

Accordingly, this case is REMANDED for the following:

1.  The RO should arrange for a VA 
examination of the veteran by a board of 
two VA psychiatrists who have not 
previously examined the veteran, in order 
to determine the nature and etiology of 
any psychiatric disorder(s), including 
PTSD, which may be present.  The claims 
file must be made available to the 
examiners.  All indicated tests and 
studies should be performed.  

If a diagnosis of PTSD is appropriate, 
the examiners should specify (1) whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (2) whether there is a link between 
the current symptomatology and the 
veteran's period of service.

Alternatively, if PTSD is not found on 
examination, the examiners should 
delineate all diagnoses reached to 
account for the veteran's psychiatric 
symptomatology.  The examiners must also 
express an opinion as to whether any 
psychiatric disorder(s) found on 
examination is/are related to service.  
Complete detailed rationale should be 
given for each opinion that is rendered.

2.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

If upon completion of the above development the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



